Citation Nr: 0207278	
Decision Date: 07/03/02    Archive Date: 08/23/02

DOCKET NO.  97-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1979 rating decision that assigned a zero percent 
(noncompensable) rating for residuals of a fracture of the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This appeal originates from a May 1996 rating decision in 
which the RO determined that clear and unmistakable error had 
not been committed in a February 1979 rating decision that 
assigned a noncompensable rating for residuals of a right 
wrist fracture.  The veteran submitted a notice of 
disagreement in March 1997 and a statement of the case was 
issued in June 1997.  The veteran perfected his appeal to the 
Board of Veterans Appeals (Board) in July 1997.  

In January 2000, the Board determined, inter alia, that there 
was no CUE in the February 1979 rating decision that assigned 
a noncompensable rating for residuals of a fracture of the 
right wrist.  The veteran appealed the Board's January 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2001, the Court issued an Order 
vacating the Board's January 2000 decision with respect to 
the denial of CUE in the assignment of a noncompensable 
rating for residuals of a right wrist fracture, and remanding 
the matter to the Board for further proceedings consistent 
with the Order.  (The Court also determined that two other 
issues that Board decided in the January 2000 decision-
whether there was CUE in the RO's 1979 denial of service 
connection for varicose veins of the right leg and 
entitlement to an increased rating for residuals of a 
fracture of the right wrist-were abandoned, since the 
veteran did not address either of them in her brief or reply 
before the Court.).  


FINDINGS OF FACT

1. In February 1979, the RO granted service connection and 
assigned a noncompensable evaluation for residuals of a right 
wrist disability, effective August 2, 1977.  The veteran was 
notified of this decision later that same month, and filed a 
notice of disagreement; however, she did not perfect an 
appeal of the denial following issuance of a statement of the 
case.  

2.  The veteran has not established, without debate, that the 
correct facts, as they were known at the time of February 
1979 rating action, were not before the RO, or that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1979 decision assigning a 
noncompensable evaluation for residuals of a right wrist 
fracture is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§  3.104(a), 20.302, 20.1103 (2001).

2.  Clear and unmistakable error in the February 1979 rating 
decision that assigned a noncompensable rating for residuals 
of a right wrist fracture has not been established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.105(a) (2001); 
38 C.F.R. §§ 4.20, 4.40, 4.59, 4.71a, Diagnostic Codes 5299-
5215 (1978).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that claims 
alleging clear and unmistakable error are not subject to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001), the Court indicated:  

While the VCAA is potentially applicable 
to all pending claims, as held in 
Holliday v. Principi, 14 Vet. App. 280 
(2001), and where applicable prudence 
dictates that VA and not the Court decide 
in the first instance what impact the 
VCAA has upon a claim, where the VCAA can 
have no application as a matter of law 
the Court not only may, but must so hold.  
This is such a situation, as CUE [clear 
and unmistakable error] claims are not 
conventional appeals, but rather are 
requests for revision of previous 
decisions.  CUE is fundamentally 
different from any other kind of action 
in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a 
claim for benefits, but rather is 
collaterally attacking a final decision. 
While CUE, when demonstrated, may result 
in reversal or revision of a final 
decision on a claim for benefits, it is 
not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 
U.S.C. § 5100, cannot encompass a person 
seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 
5109A and 7111.  As a consequence, VA's 
duties to notify and assist contained in 
the VCAA are not applicable to CUE 
motions.

The Board notes that a CUE motion involves a claim of error 
in prior Board decision.  However, the Court has extended its 
reasoning to claims, such as this one, alleging CUE in a 
final RO decision.  See Parker v. Principi, 15 Vet. App. 407 
(2002).  

In view of the foregoing, and in light of the nature, and 
scope of review, of CUE claims, addressed below in more 
detail below, the Board will render its decision on the CUE 
claim before it on the merits.  

I.  Background

The veteran's service medical records show that she sustained 
a fracture of the right distal radius in May 1968 and 
underwent closed reduction and application of longarm cast, 
following which, she had some marked pain and swelling 
requiring multiple opening and spreading of the cast.  

In June 1968, the veteran was hospitalized and found to have 
dorsal subluxation of the fracture fragment, which was 
determined to be unsatisfactory.  A closed osteoclasis right 
distal radius was performed.  

In September 1968, the veteran was seen in an orthopedic 
clinic and was noted to have severe limitation of motion of 
the right wrist.  X-rays reportedly showed solid union of 
fracture of the distal radius with radial articular surface 
tilting 18 degrees backward rather than the normal 12 degrees 
forward.  The veteran was given an impression of stiffness of 
joint secondary to fracture and immobilization and malunion, 
fracture/distal radius, right.  

An October 1968 note from the orthopedic clinic shows that 
the veteran continued to have very limited range of motion, 
but not much pain.  X-rays revealed joint spaces to be good 
but radial tilt was reversed about 10 degrees.

The veteran's discharge examination report dated in April 
1969 shows that she had limited range of motion of the right 
wrist with flexion to 45 degrees, extension to 0 degrees, 
ulnar deviation to 10 degrees, and radial deviation to 10 
degrees.  The report also shows that the veteran was post 
fracture of distal radius in May 1968.

In August 1977 the veteran filed a claim for service 
connection for a broken right wrist.  

The RO received a September 1977 statement (VA Form 21-4138) 
from a private physician, W. J. Van Vooren, M.D., in November 
1977 noting "limitation of motion, flexion, extension and 
rotation right wrist assoc[iated] with pain."   

In a January 1978 statement, the veteran reported right wrist 
pain during bad weather and physical activity.

On VA examination in November 1978, the veteran complained of 
constant pain in the right wrist and right hand.  She 
reported stress pain with any type of pressure and weakness 
in the right hand.  Examination of the right wrist revealed 
anatomical contours.  Motion was to 50 degrees dorsiflexion 
and 25 degrees palmer flexion with allegations of pain at the 
limits of motion.  The veteran complained of marked 
tenderness at the region of the navicular.  There was no 
crepitation, atrophies or limitation of motion of the right 
hand.  The veteran was able to make a complete fist.  She 
alleged moderate weakness and power of grasp with pain.  
Forearm supination was to 70 degrees and pronation was to 70 
degrees.  X-rays revealed some demineralization of the bones 
with no evidence of recent fracture.  The diagnosis was 
residuals of a fracture of the right wrist (by history).

In a February 1979 rating action, the RO granted service 
connection for residuals of a fracture of the right wrist and 
assigned a zero percent rating.  The veteran was notified of 
that decision and filed a notice of disagreement that was 
received by the VA in April 1979.  A statement of the case 
was issued in July 1979.  The appeal was not perfected within 
one year after issuance of the statement of the case.

The veteran filed a claim for clear and unmistakable error 
with respect to the February 1979 RO decision in May 1996.

In a May 1996 memorandum, the veteran's representative 
asserted that the RO committed clear and unmistakable error 
in not awarding the veteran a compensable evaluation for her 
right wrist condition in view of her "cardinal complaints of 
weakness, loss of grip and pain in concert with marked 
limitation of motion."  The representative cited to the 
provisions of 38 C.F.R. § 4.40.

In the brief filed with the Court in November 2000, the 
veteran's representative argued that the RO's 1979 rating 
decision was clearly and unmistakably erroneous because it 
failed to include consideration and application of 38 C.F.R. 
§ 4.59, a controlling regulation, and that the veteran's pain 
entitled her to a compensable rating under that regulatory 
provision.  The representative admitted that these specific 
arguments had not previously been raised before the Board.  
[Parenthetically, the Board notes that, because the veteran 
raised these arguments, for the first time, on appeal, the 
Court declined to comment on them.] 

II.  Analysis

In February 1979, the RO granted service connection and 
assigned a noncompensable evaluation for residuals of a right 
wrist disability, effective August 2, 1977.  The veteran was 
notified of this decision later that same month, and filed a 
notice of disagreement; however, she did not perfect an 
appeal of the denial following issuance of a statement of the 
case.  Hence, that decision is final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 
(2001).  Previous RO decisions which are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(2001).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel, the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel, 6 Vet. App. at 245.

Clear and unmistakable error either exists undebatably or 
there is no clear and unmistakable error within the meaning 
of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.  "To 
warrant review by the Board, a claim of [clear and 
unmistakable error] must be raised with specificity regarding 
when and how [clear and unmistakable error] occurred."  
McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).  Moreover, in 
view of the standard that the error must be undebatable and 
about which reasonable minds cannot differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In 1978 and currently, limitation of motion of the wrist of 
the major or minor extremity warrants a 10 percent rating if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1978 and 2001).  

In the instant case, a strict adherence to the pertinent 
rating criteria governing limitation of motion of the wrist 
clearly would not have entitled the veteran to a compensable 
evaluation in February 1979 based on findings at that time.  
In this respect, findings of 50 degrees of dorsiflexion and 
25 degrees of palmar flexion at the VA examination in 
November 1978 are not consistent with the requirements of 
dorsiflexion less than 15 degrees or palmar flexion in line 
with forearm to warrant a 10 percent evaluation under 
Diagnostic Code 5215.  

In this case, the veteran has contended, through her 
representative, that the RO clearly and unmistakably erred in 
February 1979 by failing to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.59 when evaluating her right wrist 
disability and that had such provisions been considered, she 
would have been entitled to a compensable evaluation.

Under pertinent provisions of the rating schedule in 1978 and 
currently, when rating disabilities of the musculoskeletal 
system, functional loss due to pain and other factors must be 
considered.  The pertinent regulatory provision in this 
regard is 38 C.F.R. § 4.40, which provides:  

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structure, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  

Another provision of the rating schedule in both 1978 and 
currently is 38 C.F.R. § 4.59 regarding painful motion.  This 
provision states:

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joints or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The motions involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  

While the Board concedes, at the outset, that 38 C.F.R. 
§ 4.40 was applicable at the time of the rating decision 
under consideration, the Board also finds that application of 
§ 4.59 is debatable in this case since this regulation 
specifically pertains to arthritis and there was no evidence 
at the time of the February 1979 rating decision established 
that the veteran had arthritis, either by diagnosis or 
substantiated by x-ray findings.  X-ray findings in November 
1978 revealed demineralization of the bones, with no evidence 
of fracture.  There was no finding of arthritis.  Similarly, 
the diagnosis of residuals of a fracture of the right wrist 
(by history) in the report of the November 1978 VA 
examination also does not suggest arthritis.  However, even 
assuming, arguendo, that the RO also erred in not applying 
§ 4.59, by analogy, when it evaluated the veteran's right 
wrist disability in February 1979, any error in specifically 
discussing the provisions of either 38 C.F.R. § 4.40 or 
§ 4.59 does not rise to the level of clear and unmistakable 
error.  This is because it cannot be concluded that the 
outcome of this matter would have been manifestly different 
in February 1979 had the RO appropriately considered and 
applied § 4.40 regarding functional loss due to pain and 
other factors, or § 4.59 for painful motion.  See Damrel, 6 
Vet. App. at 245.  

The November 1978 VA examination report contains the 
veteran's complaint of chronic pain, but it does not contain 
any objective signs of pain on motion as § 4.40 stipulates.  
Rather, it notes only that the veteran "alleged" pain at 
the limits of range of motion on dorsiflexion and palmar 
flexion, and also "alleged" moderate weakness power of 
grasp with pain.  These noted allegations do not satisfy the 
criteria under § 4.40 requiring that pain be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion."  The criteria under 
§ 4.59 is similar in stating that for painful motion, "the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints."

In addition to the November 1978 VA examination report, the 
RO also had for its consideration in February 1979 a 
September 1977 statement from a private physician, W. J. Van 
Vooren, M.D.  In this statement, Dr. Van Vooren indicates 
that the veteran had "limitation of motion, flexion, 
extension, and rotation of the right wrist assoc[iated] with 
pain."  While this evidence tends to favor a compensable 
rating for painful motion under § 4.40, the November 1978 VA 
examination report as explained above tends to negate a 
compensable rating for painful motion under § 4.40.  In 
Simmons v. West, 14 Vet. App. 84, 88 (2000), the Court held 
that when there is evidence both pro and con on an issue, it 
is impossible for the veteran to succeed in showing that the 
results would have been manifestly different since it would 
constitute a request to reweigh the evidence; a request that 
can never be a permissible basis for a CUE claim.  

Based on the facts that were before the RO in February 1979, 
the Board simply cannot conclude that it is undebatable the 
outcome would have been manifestly different had the RO 
applied the provisions of 38 C.F.R. § 4.40 and/or § 4.59.  In 
other words, as the above-discussion indicates, it is quite 
likely that the outcome of this case would have been exactly 
the same had the RO properly considered the provisions of 
38 C.F.R. §§ 4.40 and 4.59 in February 1979.  

As a final point, the Board acknowledges that there is 
additional evidence on file pertaining to the veteran's right 
wrist condition submitted after February 1979, including a 
letter dated in May 2002 from the veteran's spouse, this 
evidence cannot be used as a basis of clear and unmistakable 
error in the February 1979 rating decision since 
determinations as to clear and unmistakable evidence must be 
based on the record and law that existed at the time of the 
prior adjudication.  See Damrel, 6 Vet. App. at 245. 

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO in February 1979, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; and that, but for any such 
alleged error, the outcome of the decision would have been 
different, the Board must conclude that clear and 
unmistakable error in the RO's February 1979 decision, as 
contended, has not been established.  See 38 C.F.R. 
§ 3.105(a); See Damrel, 6 Vet. App. at 245; Russell, 3 Vet. 
App. at 331-314.  Thus, the appeal must be denied.  


ORDER

The appeal on the claim of clear and unmistakable error in a 
February 1979 rating decision that assigned a noncompensable 
rating for residuals of a right wrist fracture is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

